


Exhibit 10.17

 

SUPPLEMENTAL RETIREMENT INCOME PLAN

 

(As Amended and Restated Effective November 30, 2011)

 

SECTION 1

 

Definitions

 

1.1.                            Beneficiary.  A Participant’s “Beneficiary”
under the Plan means the person or persons entitled to benefits under the
Retirement Plan because of the Participant’s death.

 

1.2.                            Board of Directors.  “Board of Directors” means
the Board of Directors of The Allstate Corporation.

 

1.3.                            Code.  “Code” means the Internal Revenue Code of
1986, as amended, including regulations and other guidance of general
applicability promulgated thereunder.

 

1.4.                            Committee.  “Committee” means the Administrative
Committee under the Retirement Plan.

 

1.5.                            Company.  “Company” means The Allstate
Corporation, a Delaware corporation.

 

1.6.                            Date of Death.  “Date of Death” means the date
of the Participant’s death.

 

1.7.                            Deferral Period Interest for Pre-409A Benefits. 
“Deferral Period Interest for Pre-409A Benefits” for the deferred portion of
Pre-409A Benefits means the blended first segment lump sum interest rate used to
calculate the lump sum payment under the Retirement Plan and will apply to the
deferred portion of the Pre-409A Benefit from the period beginning on the
Payment Start Date and ending on the Plan Payment Date for Pre-409A Benefits,
or, if earlier, the date Pre-409A Benefits are paid.

 

1.8.                            Eligible Annual Compensation.  “Eligible Annual
Compensation” means a Participant’s Annual Compensation as defined in the
Retirement Plan, but without regard to the applicable calendar year limitation
imposed by Section 401(a)(17) of the Code.

 

1.9.                            Employers.  The Company and each subsidiary or
affiliate of the Company which adopts the Retirement Plan is referred to herein
individually as an “Employer” and collectively as the “Employers.”

 

1.10.                     ERISA.  “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

1.11.                     Hardship.  Hardship means an urgent financial need
that cannot be satisfied through other reasonable sources, as determined by the
Committee.

 

--------------------------------------------------------------------------------


 

1.12.                     Participant.  “Participant” means any employee of an
Employer who is participating in the Plan, as provided herein.

 

1.13.                     Payment Start Date.  “Payment Start Date” means the
date on which a Participant’s benefits are paid or commence to be paid to him
from the Retirement Plan

 

1.14.                     Plan.  “Plan” means the Supplemental Retirement Income
Plan, as described herein.

 

1.15.                     Plan Payment Date for Pre-409A Benefits.  “Plan
Payment Date for Pre-409A Benefits” means the January 1 coincident with or next
following the Payment Start Date on which the Retirement Plan becomes obligated
to pay a Participant’s benefits.

 

1.16.                     Plan Payment Date for Post-409A Benefits.  “Plan
Payment Date for Post-409A Benefits” for a participant who separates from
service prior to age 55 means the first business day of the calendar month after
the Participant’s separation from service that is, or next follows, the later of
(i) the January 1 following the Participant’s attainment of age 55 or (ii) the
date that is the six-month anniversary of the separation from service.  “Plan
Payment Date for Post-409A Benefits” for a participant who separates from
service on or after reaching age 55 means the first business day of the calendar
month after the Participant’s separation from service that is, or next follows,
the later of (i) the January 1 following the Participant’s separation from
service or (ii) the date that is the six-month anniversary of the separation
from service. If a Participant dies prior to a separation from service or after
a separation from service but before the Plan Payment Date for Post-409A
Benefits and such death occurs between January 1 and June 30, the Post-409A
Benefits payable to the Beneficiary shall be paid between July 1 and December 31
of the same calendar year as the Participant’s death.  If a Participant dies
prior to a separation from service or after a separation from service but before
the Plan Payment Date for Post-409A Benefits and such death occurs between
July 1 and December 31, the Post-409A Benefits payable to the Beneficiary shall
be paid between January 1 and December 31 of the calendar year next following
the Participant’s death.

 

For purposes of this subsection, “separation from service” shall mean a
termination of employment upon which a Participant ceases performing services
for all entities within the Company’s controlled group, as defined in Code
Sections 414(b) and 414(c) (i.e., the 80-percent controlled group). 
Notwithstanding, a separation from service shall also include a reduction in a
Participant’s rate of services to any such entity that is reasonably anticipated
to be a permanent reduction to a rate that is 20 percent or less of the average
rate of services performed by the Participant in the 36 months prior to such
reduction.  If a Participant ceases or reduces services under a bona fide leave
of absence, a separation from service occurs after the close of the 6-month
anniversary of the commencement of such leave; provided, however, that if the
Participant has a statutory or contractual right to reemployment, the separation
from service shall be delayed until the date that the Participant’s right ceases
or, if the Participant resumes services, until the Participant subsequently
separates from service.  For purposes of determining whether a Participant has a
separation from service, services taken into account shall include services

 

2

--------------------------------------------------------------------------------


 

performed for the Company as an independent contractor but not services
performed as a non-employee director of any entity within the controlled group. 
Determination of whether a separation from service occurs shall be made in a
manner that is consistent with Treas. Reg. 1.409A-1(h).

 

1.17.                     Pre-409A Benefit.  “Pre-409A Benefit” means the
benefit that was fully earned and vested as of December 31, 2004, under the
terms of the Plan as in effect on October 3, 2004, including any Deferral Period
Interest for Pre-409A Benefits and, therefore, is not subject to Code
Section 409A.

 

1.18.                     Post-409A Benefit.  “Post-409A Benefit” means any
benefit that is not a Pre-409A Benefit.

 

1.19.                     Required Distributions.  “Required Distributions”
means distributions required to be made by the Retirement Plan as defined in
Section 401(a)(9) of the Code.

 

1.20.                     Retirement Plan.  “Retirement Plan” means the Allstate
Retirement Plan, as amended from time to time.

 

SECTION 2

 

Introduction

 

2.1.                            History.  The Plan was established as of
January 1, 1978 and amended and restated as of January 1, 1996, December 31,
2008, and November 30, 2011.

 

2.2.                            Purpose.  The Company maintains the Retirement
Plan, a defined benefit pension plan which is intended to meet the applicable
requirements of the Code.  The Code places limitations and restrictions on the
amount of benefits which may be paid from, and the amount of compensation which
may be taken into account in calculating benefits under, the Retirement Plan. 
The purpose of this Plan is to provide benefits to Participants in the Plan
which would otherwise be earned under but may not be provided from the
Retirement Plan because of these limitations and restrictions of the Code.  It
is intended that this Plan only cover a select group of management or highly
compensated employees for purposes of ERISA.  The Plan is intended to conform to
the requirements of Code Section 409A with respect to Post-409A Benefits.

 

2.3.                            Administration.  The Plan will be administered
by the Committee.  The Committee has the discretionary authority to issue such
rules as it deems appropriate and to construe and interpret the provisions of
the Plan and make factual determinations thereunder, including the power to
determine the rights or eligibility of employees or Participants and any other
persons, and the amounts of their benefits under the Plan, and to remedy
ambiguities, inconsistencies or omissions.  Any decision by the Committee
hereunder or with respect hereto shall be final, binding and conclusive on all
Participants and all other persons whomsoever.  The Committee shall interpret
the Plan in a manner that it determines does not result in taxation of
Participants under Code Section 409A.

 

3

--------------------------------------------------------------------------------


 

2.4.                            Plan Benefits for Participants Whose Benefits
Commenced Prior to December 31, 2008.  Pre-409A Benefits that commenced prior to
December 31, 2008 will, except as otherwise specifically provided herein, be
governed in all respects by the terms of the Plan as in effect as of the date
the Participant’s benefits commenced and in good faith compliance with Code
Section 409A.  The benefits provided hereunder with respect to Participants
whose benefits commence on or after December 31, 2008 will be governed in all
respects by the terms of this Plan, which have been amended to conform the
requirements of Code Section 409A for Post-409A Benefits.

 

SECTION 3

 

Participation and Amount of Benefits

 

3.1.                            Eligibility.  Each employee of an Employer who
is a Participant in the Retirement Plan, who is entitled to receive final
average pay or cash balance benefits from the Retirement Plan, and whose
benefits thereunder have been limited by the Code as described in Section 2.2
will become a Participant in this Plan.  In the event of the death of such a
Participant, his Beneficiary shall be entitled to receive the Participant’s
benefits under the Plan.  Benefits payable under the Plan to a Participant or
his Beneficiary are determined in accordance with Sections 3.2 and 3.3. 
Benefits under the Plan with respect to a Participant or Beneficiary (in the
event of a Participant’s death) may be comprised of both Pre-409A Benefits and
Post-409A Benefits.  An employee agent eligible for a benefit under the Agents
Pension Plan is not eligible for benefits under this Plan.

 

3.2.                            Amount of Pre-409A Benefits.  The amount of any
benefits which otherwise would have been provided for a Participant under the
Retirement Plan as of December 31, 2004, but which may not be paid from such
plan because of the limitations and restrictions imposed by the Code, shall be
calculated as provided in this Section 3.2 and paid under this Plan as provided
in Section 4 below.  Such benefits shall be equal to the excess of:  (a) the
amount of retirement benefit as of December 31, 2004 which otherwise would have
been provided for the Participant (or in the event of his death, his
Beneficiary) by the Retirement Plan, determined without regard to the
limitations of the Code and by taking into account any compensation deferred on
or before December 31, 2004 under The Allstate Corporation Deferred Compensation
Plan and The Allstate Corporation Deferred Compensation Plan for Employee Agents
which is not included as Annual Compensation (as defined in the Retirement Plan)
under the Retirement Plan; over (b) the actual amount of retirement benefit
determined for the Participant or his Beneficiary under the Retirement Plan as
of December 31, 2004.  The Amount of Pre-409A Benefits will be calculated on the
Payment Start Date and will include Deferral Period Interest for Pre-409A
Benefits, as applicable.

 

3.3                               Amount of Post-409A Benefits. The amount of
any benefits which otherwise would have been provided for a Participant under
the Retirement Plan after December 31, 2004, but which may not be paid from such
plan because of the limitations and restrictions imposed

 

4

--------------------------------------------------------------------------------


 

by the Code, shall be calculated as provided in this Section 3.3 and paid under
this Plan as provided in Section 4 below.  Such benefits shall be equal to the
excess of:  (a) the amount of retirement benefit earned after December 31, 2004
which otherwise would have been provided for the Participant (or in the event of
his death, his Beneficiary) by the Retirement Plan, determined without regard to
the limitations of the Code and by taking into account any compensation deferred
after December 31, 2004 under The Allstate Corporation Deferred Compensation
Plan and The Allstate Corporation Deferred Compensation Plan for Employee Agents
which is not included as Annual Compensation (as defined in the Retirement Plan)
under the Retirement Plan; over (b) the actual amount of retirement benefit
determined for the Participant or his Beneficiary under the Retirement Plan
after December 31, 2004.

 

The amount of any Post-409A Benefits paid to a Participant shall be determined
on the Plan Payment Date for Post-409A Benefits using the lump sum death benefit
calculation methodology described in Section E.6.(A)(1) of the Retirement Plan
for final average pay benefits or Section 3.8(A) of the Retirement Plan for cash
balance benefits, as applicable, and the lump sum methodology and actuarial
methods in effect under the Retirement Plan.

 

The amount of any Post-409A Benefits paid to a Beneficiary shall be determined
on the death benefit payment date for Post-409A Benefits using the lump sum
death benefit provisions contained in Section E.6. of the Retirement Plan for
final average pay benefits or Section 3.8(A) of the Retirement Plan for cash
balance benefits, as applicable, and the lump sum methodology and actuarial
methods in effect under the Retirement Plan.

 

Notwithstanding the foregoing, the lump sum interest rate and mortality table
applicable to Participants who separate from service or die on or after age 55
after November 30, 2009 with a Plan Payment Date for Post-409A Benefits in the
first six months of a calendar year shall be the applicable lump sum interest
rate and mortality table under the Retirement Plan during the year prior to the
Plan Payment Date for Post-409A Benefits.  The lump sum interest rate and
mortality table applicable to Participants who separate from service or die on
or after age 55 after November 30, 2009 with a Plan Payment Date for Post-409A
Benefits in the last six months of a calendar year shall be the applicable lump
sum interest rate and mortality table under the Retirement Plan during the year
in which the Plan Payment Date for Post-409A Benefits occurs.

 

SECTION 4

 

Payment of Benefits(1)

 

--------------------------------------------------------------------------------

(1)  See Appendix A for Payment of Benefit information for Participants with a
Plan Payment Date on or before January 1, 1996 or for Participants who retired
under the Allstate Insurance Company’s 1994 Special Retirement Opportunity.

 

5

--------------------------------------------------------------------------------


 

4.1.                            Form and Time of Payment for Pre-409A Benefits
and Post-409A Benefits.  All Pre-409A Benefits shall be paid in a single lump
sum on the Plan Payment Date for Pre-409A Benefits, except (i) upon
demonstrating a Hardship to the Committee, Pre-409A Benefits may be paid after
the Participant’s Payment Start Date and before the January 1 first following
the day preceding the Participant’s Plan Payment Date for Pre-409A Benefits; or
(ii) if a Participant or Beneficiary should die prior to receipt of Pre-409A
Benefits, such benefits shall be paid in a lump sum as soon as practicable
thereafter to the estate of such Participant or Beneficiary. Notwithstanding the
foregoing, Participants receiving Required Distributions from the Retirement
Plan will receive their Pre-409A Benefits at the same time their Retirement Plan
Benefits commence.  All Post-409A Benefits shall be paid in a single lump sum on
the Plan Payment Date for Post-409A Benefits.

 

4.2.                            Facility of Payment.  Any amount payable under
the Plan to a person under legal disability or who, in the judgment of the
Committee, is unable to properly manage his financial affairs, may be paid to
such person’s legal representative, or may be applied for the benefit of such
person in any manner selected by the Committee.

 

4.3.                            Review of Benefit Determinations.  The Committee
will provide notice in writing to any Participant or Beneficiary whose claim for
benefits under the Plan is denied and the Committee shall afford such
Participant or Beneficiary a full and fair review of its decision if so
requested.

 

4.4.                            Payment and Funding of Benefits.  Amounts
payable under the Plan to or on account of a Participant shall be paid directly
by the Employers, and shall be provided from the general assets of the
Employers.  No assets of the Employers shall be set aside solely for the purpose
of providing benefits hereunder, and the Employers’ obligation to pay such
benefits is not limited to any particular assets of the Employer.  Benefits
under the Plan are not funded, the Employers’ obligation to pay such benefits is
merely a contractual obligation, and a Participant or Beneficiary shall be
treated as a general creditor of the Employers with respect to any benefits
payable under the Plan.

 

SECTION 5

 

Miscellaneous

 

5.1.                            Action by Company.  Any action required or
permitted to be taken by the Company under the Plan shall be by resolution of
its Board of Directors, by resolution of a duly authorized committee of its
Board of Directors, or by a person or persons authorized by resolution of its
Board of Directors or such committee.

 

5.2.                            Gender and Number.  Where the context admits,
words in the masculine gender shall include the feminine and neuter genders, the
singular shall include the plural, and plural shall include the singular.

 

5.3.                            Controlling Law.  Except to the extent
superseded by laws of the United States, the laws

 

6

--------------------------------------------------------------------------------

 

of Illinois shall be controlling in all matters relating to the Plan.

 

5.4.                            Employment Rights.  The Plan does not constitute
a contract of employment, and participation in the Plan will not give any
employee the right to be retained in the employ of an Employer, nor any right or
claim to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan.

 

5.5.                            Interests Not Transferable.  The interests of
persons entitled to benefits under the Plan are not subject to their debts or
other obligations and, except as may be required by the tax withholding
provisions of the Code or any state’s income tax act, may not be voluntarily or
involuntarily sold, transferred, alienated, assigned or encumbered.

 

5.6.                            Successors.  The Plan is binding on all persons
entitled to benefits hereunder and their respective heirs and legal
representatives, and on the Employers and their successors and assigns.

 

SECTION 6

 

Amendment and Termination

 

The Company reserves the right at any time and from time to time to amend or
terminate the Plan in accordance with the procedures set forth in Section 5.1. 
Notwithstanding the foregoing, no amendment or termination of this Plan with
respect to Post-409 Benefits shall be made in accordance with this Section 6
unless such termination or amendment complies with Code Section 409A.

 

7

--------------------------------------------------------------------------------


 

Appendix A

 

Payment of Benefits

Plan Payment Date on or Before January 1, 1996 or Special Retirement Opportunity
Participants

 

A.1                             Normal Form of Payment for Pre-409A Benefits. 
Except as provided in subsection 4.2, for Participants with a plan payment date
on or before January 1, 1996 or Participants who retired under the Company’s
1994 Special Retirement Opportunity, benefits under the Plan shall be paid to a
Participant (or in the case of his death, to his Beneficiary) monthly,
commencing as of the earliest of (i) the Participant’s Payment Start Date or
(ii) the date 60 days following Participant’s Date of Death (or the date the
Committee receives notification of the Participant’s death, if more than 7 days
after Participant’s Date of Death) and continuing during his lifetime (or the
lifetime of his Beneficiary), with the last payment to be made for the month in
which the Participant’s or Beneficiary’s death occurs.  For purposes of this
Appendix A, “plan payment date” means the day following the date on which the
Retirement Plan becomes obligated to pay a Participant’s benefits.

 

A.2.                          Optional Forms of Payment for Pre-409A Benefits. 
In lieu of the form and amount of benefit specified in subsection A.1, a
Participant with a plan payment date on or before January 1, 1996 or who retired
under the Company’s 1994 Special Retirement Opportunity (or in the case of his
death, his Beneficiary) may elect (in accordance with subsection A.4) a benefit
in such other form as then would be available to such Participant or Beneficiary
under the Retirement Plan.  The actuarial rates, factors and assumptions used to
determine the amount of optional forms of benefit under the Retirement Plan
shall be used to calculate the amount of optional forms of payment under this
Plan.

 

A.3.                          Time of Payment for Pre-409A Benefits.  For
Participants with a Plan Payment Date on or before January 1, 1996 or
Participants who retired under the Company’s 1994 Special Retirement
Opportunity, benefits under the Plan shall be paid as of the earliest of (i) the
Participant’s Payment Start Date or (ii) the date 60 days following
Participant’s Date of Death (or the date the Committee receives notification of
the Participant’s death, if more than 7 days after Participant’s Date of
Death).  Notwithstanding the foregoing, a Participant with a Plan Payment Date
on or before January 1, 1996 or who retired under the Company’s 1994 Special
Retirement Opportunity (or in the case of his death, his Beneficiary) may elect
(in accordance with subsection A.4) to defer payment of any lump sum benefits
(elected under subsection A.2, if available) to the first or second January 1
next following his Plan Payment Date.  If a Participant or Beneficiary elects to
defer payment of benefits under this subsection A.3, simple interest (at the
post-1990 PBGC rate used to calculate the participant’s lump sum, or such other
rate as may be used by the Retirement Plan) shall be added to such benefits, to
the date of payment.  If a Participant or Beneficiary who elects to defer
payment of benefits under this subsection 4.3 should die prior to receipt of
payment, such benefits shall be paid in a lump sum as soon as practicable
thereafter to the estate of such Participant or Beneficiary.

 

A-1

--------------------------------------------------------------------------------


 

A.4.                          Pre-409A Benefit Payment Elections.  For
Participants with a plan payment date on or before January 1, 1996 or
Participants who retired under the Company’s 1994 Special Retirement
Opportunity, except as otherwise provided below, elections of an optional form
of payment under subsection 4.2 and elections to defer payment under subsection
4.4 shall be irrevocable, must be in writing, and must be filed with the
Committee at least 30 days prior to the Participant’s plan payment date or, in
the case of an election by a Beneficiary, at any time prior to the date 60 days
following Participant’s Date of Death (or the date the Committee receives
notification of the Participant’s death, if more than 7 days after Participant’s
Date of Death).  Notwithstanding the foregoing, (i) if a Participant is retiring
by mutual agreement with the Company in less than 30 days, and the date of the
Participant’s retirement is outside his control, the Participant’s election may
be made at any time prior to his plan payment date; and (ii) elections by a
Participant who retires after December 31, 1994 under the Company’s 1994 Special
Retirement Opportunity must be filed with the Committee on or before the
December 31 of the year prior to their plan payment date for Pre-409A Benefits.

 

A.5.                          Special Election to Commute Pre-409A Benefit
Payments.  Notwithstanding any other provision of the Plan, a Participant or
Beneficiary who is receiving periodic benefit payments under the Plan on account
of a Participant who terminated employment prior to October 1, 1994 may elect
(as provided below) to have the remaining unpaid balance of such payments as of
December 30, 1994 paid in a lump sum as soon as practicable after January 1,
1995.  Each election under this subsection A.5 shall be irrevocable, must be in
writing, and must be filed with the Committee on or before December 31, 1994. 
The actuarial rates, factors and assumptions used to determine lump sum payments
under the Retirement Plan as of December 30, 1994 shall be used to calculate
lump sum payments under this subsection A.5.

 

A-2

--------------------------------------------------------------------------------
